NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted November 2, 2018*
                                   Decided November 14, 2018



                                               Before

                             DIANE P. WOOD, Chief Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge



No. 17-2967                                                     Appeal from the United
                                                                States District Court for the
MICHAEL FINEGAN and DONNIE ROGERS,                              Central District of Illinois.
     Plaintiffs-Appellants,

               v.                                               No. 1:17-cv-01095-SLD-JEH
                                                                Sara Darrow, Judge.
CHRISTINE BRANNON et al.,
      Defendants-Appellees.


                                               Order

   Michael Finegan and Donnie Rogers hold positions as Correctional Transportation
Officers with the Illinois Department of Corrections. They contend in this suit under 42
U.S.C. §1983 that various state employees and union officials violated the Due Process



   *  Defendant Barrett was not served with process and is not participating in this appeal. Appellants
have dismissed their appeal with respect to defendants McCubbin, Sollars, Stout, and Ruthart. The law-
yers representing appellants do not request oral argument, and the court has decided that argument is
unnecessary under the criteria of Fed. R. App. P. 34(a).
No. 17-2967                                                                              Page 2


Clause of the Fourteenth Amendment by not assigning them certain overtime work.
Plaintiffs contend that collective bargaining agreements plus the job descriptions for
their positions entitle them to overtime assignments but that the Department entered
into a letter agreement with their union assigning the overtime opportunities to differ-
ent categories of employees. The district judge dismissed the suit on the ground that
neither the CBAs nor the job descriptions contain specific provisions that establish liber-
ty or property interests. 2017 U.S. Dist. LEXIS 129439 (C.D. Ill. Aug. 15, 2017).

    We need not consider that question, because the suit suffers from a more basic de-
fect. Plaintiffs invoke the Due Process Clause of the Fourteenth Amendment, but they
do not contend that the state failed to provide them with a hearing or other necessary
process. Instead they maintain that the Constitution can be used to enforce the substance
of promises contained in contracts. Yet the Supreme Court has held many times that a
violation of state law does not thereby violate the federal Constitution. See, e.g., Snow-
den v. Hughes, 321 U.S. 1, 11 (1944) (“Mere violation of a state statute does not infringe
the federal Constitution.”); Swarthout v. Cooke, 562 U.S. 216, 221–22 (2011) (same). We
held in Mid-American Waste Systems, Inc. v. Gary, 49 F.3d 286 (7th Cir. 1995), that what is
true of state laws is equally true of contracts whose force depend on state law. Accord,
Linear v. University Park, 887 F.3d 842 (7th Cir. 2018); Blackout Sealcoating, Inc. v. Peterson,
733 F.3d 688 (7th Cir. 2013); Kay v. Board of Education, 547 F.3d 736, 739 (7th Cir. 2008).

    A claim that a state has broken a promise arises under state law, not the Constitu-
tion. Plaintiffs do not contend that this suit meets the requirements of the diversity ju-
risdiction. See 28 U.S.C. §1332. It therefore belongs in state court, under state law.

   The decision of the district court is modified to provide that the dismissal is without
prejudice to litigation in state court under state law. As so modified it is affirmed.